Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 4 and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Regarding claims 4 and 14, it appears to be physically impossible for the batteries to be separated by a distance, for there to be a material having some finite fully compressed thickness placed on the outer surface of at least one of the batteries, and that material to then be capable of expanding the entire distance separating the batteries. The maximum distance it appears the material is capable of expanding would be the distance minus the minimum thickness of the expandable material in its most compressed state.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0380697 to Osborne et al. ("Osborne") in view of U.S. Patent Application Publication No. 2010/0247996 to Ijaz et al. ("Ijaz"). Regarding claims 21, 22, 32,  33, and 40, Osborne discloses battery assemblies including a plurality of battery cells loaded in a case, separated each from one another by a specified distance. The distance between the cells is filled completely with a compressible/expandable foam material. In particular, the compressible material contacts each battery on at least one side thereof, with the interior batteries being contacted on two sides each respectively and compresses to continue filling the space between cells when the cells swell, and then expands to fill the full distance between the cells when the cells are in their non-swollen state. Osborne at paragraph [0176], Osborne is silent regarding whether the material is adhered to the surfaces of the batteries with an adhesive. Adhering such materials used in battery assemblies with adhesive was common in the art at the time of invention as a means of ensuring proper aligned assembly and thus use of adhesive to locate the compressible material of Osborne is considered to be nothing more than the use of a commonly known material for its intended purpose. Ijaz at paragraph [0071].
Regarding the pattern of attachment, in Osborne all sides of all batteries are covered completely with compressible foam and the entire space in between batteries is filled with the foam.  This can be achieved by adhering the adhesive material to the side surfaces of the batteries in any design the person of ordinary skill in the art might choose, and limitations related to the pattern of the compressible material on the various battery surfaces is found obvious absent a showing of criticality to the invention.
Further regarding claim 23, 29, 30, 34, 38, and 39, providing expandable foam on a same pattern on every other of the battery cells and no foam on others would require foam that expands more than half the distance between battery cells in order to allow the foam to expand to fully fill the distance between battery cells.
Regarding claims 25 and 36, the choice of battery distance separation and compressibility of the compressible material as a function of that separation distance are considered to be obvious design choices made by the person of ordinary skill in the art in designing a battery assembly based on the degree of swelling expected of the batteries.
Allowable Subject Matter
Claims 24, 26, 28, 31, 35, and 37 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art is silent regarding the degree of expansion relative to full expansion the foam is in, nor does the prior art teach or suggest ensuring that the foam is not in a fully expanded state when filling the distance between batteries.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727